Citation Nr: 0803318	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  03-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for VA Death Pension purposes.


REPRESENTATION

Appellant represented by:	Lawrence H. Nemirow, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  He died in May 1995, and the appellant seeks 
recognition as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 determination of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Los 
Angeles, California, that she did not meet the legal 
requirements for basic eligibility as a surviving spouse of 
the veteran.  The RO in Jackson, Mississippi, has since 
assumed jurisdiction of the claims file.

The appellant appeared at a local hearing in August 2007 
before a RO Hearing Officer.  A transcript of the hearing 
testimony is associated with the claims file.

In March 2005, the Board remanded the case to the RO for the 
hearing the appellant had requested earlier.  As noted above, 
the RO conducted the hearing, continued to deny the claim, 
and returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran and the appellant were married in December 
1987 in Humphreys County, Mississippi (MS).

2.  A certified copy from the Chancery Court, Humphreys 
County, MS, establishes that the veteran obtained a divorce 
judgment in December 1989.
3.  The preponderance of the probative evidence indicates the 
appellant was not married to the veteran at the time of his 
death on May [redacted], 1995.


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for 
a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 
5124 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.53, 3.54, 3.205, 3.206 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
in December 2002 and August 2007 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and informed the appellant of 
the need to submit all pertinent evidence in her possession.  
While she may not have received full notice prior to the 
initial decision, after notice was provided, she was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated, as shown in 
the October 2007 Supplemental Statement of the Case.  The 
appellant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.
Governing Law and Regulation

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54.

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; and the full name and relationship of the other 
person to the claimant.  See 38 U.S.C.A. § 5124(a), (b); 38 
C.F.R. § 3.204(a)(1).  VA shall require corroborating 
evidence to verify a marriage where: the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  See 38 U.S.C.A. § 5124(c); 38 C.F.R. § 
3.204(a)(2).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  See 38 C.F.R. § 3.204(b).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1) Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record; 2) Official report from service department as to 
marriage which occurred while the veteran was in service; 3) 
The affidavit of the clergyman or magistrate who officiated; 
4) The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration; 5) The 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony; 6) In jurisdictions where 
marriages other than by ceremony are recognized, the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship. This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived; or, 
7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  See 38 C.F.R. § 3.205(a).

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in § 3.1(j).  See 38 C.F.R. § 3.206(b).

Analysis

The appellant does not dispute the validity of the divorce 
decree relied on by the RO for its determination.  Instead, 
the appellant asserts that the divorce decree of record in 
actuality is one that involved another [redacted], and 
not her and the veteran, as shown by the name of the 
defendant or respondent of the action, "[redacted]."  
The Board is constrained to find that the preponderance of 
the evidence is against the appellant's assertion.

There is no dispute as to whether a valid marriage once 
existed between the veteran and the appellant.  A Certified 
Copy of the Marriage License and the Rites of Marriage show 
the veteran and the appellant to have been married in 
Humphreys County, MS, on December [redacted], 1987.  In 1988, the 
veteran applied for the appellant to be added to his VA 
records as his wife.  He submitted a written statement to the 
effect that the appellant, [redacted] was the only 
wife he had ever been married to.  The annual Eligibility 
Verification Records (EVR) he submitted to the RO noted he 
was married to the appellant and was residing with her.

A Certified Copy of a Complaint For Divorce in the Chancery 
Court of Humphreys County, MS, however, shows a [redacted] 
[redacted] filed for divorce from "[redacted]" in October 
1989.  The Complaint noted the parties were married on 
December [redacted], 1988, and the defendant's address as being in 
Belzoni, MS.  In late October 1989, the Sheriff, Humphreys 
County, MS, certified personal service of the Complaint was 
made on the defendant, "[redacted]."  Judgment of 
divorce was entered by the Chancery Court on December [redacted], 
1989.

An undated statement (VA Form 21-4148) prepared by a service 
organization representative notes the veteran's divorce from 
[redacted] in December 1989, that the veteran asked that 
no mail be sent to an Isola, MS, address, but to his address 
in Belzoni, MS, where he lived alone, and that he wanted [redacted] 
[redacted] removed from his case file.  The social security 
account number (SSAN) for [redacted] was noted in the 
statement.  A February 1990 RO letter notes action to reduce 
the veteran's benefits due to a change in his marital status.

On his May 1990 and 1991 EVRs, the veteran noted he was not 
married.  In May 1992, the appellant requested an 
apportionment of "my husband" [sic] benefits.  She stated 
they had been separated since 1989 but never divorced.  She 
also noted her understanding that the veteran was no longer 
carrying her as a dependent on his VA benefits but asserted 
that he should have been.  The SSAN given by the appellant on 
the statement as hers is identical to the one the veteran 
listed for [redacted] on the undated statement wherein he 
requested her removal from his case file.  Following the 
veteran's death, in a July 1995 statement, the appellant 
again applied to receive VA benefits.

An August 1995 RO letter notes VA's failure to respond to the 
appellant's 1992 application.  It also informed her that, at 
the time of her 1992 application, she was already divorced 
from the veteran and could not be considered as his legal 
wife and, for that reason, it was necessary to remove her 
from the veteran's award.  Thus, the RO informed her, there 
was no basis on which to consider her for accrued benefits.

The appellant's current application was received in July 2002 
and was denied in that same month.  In her July 2002 Notice 
of Disagreement (NOD), the appellant asserted that the 
veteran never got a divorce from her.  She also asserted that 
her name has always been, [redacted], she was never, [redacted], but 
people did call her, "[redacted]."  She asserted someone else 
"did it."

At the RO hearing, the appellant further explained that she 
and the veteran in fact co-habitated together until his 
children removed him from the premises they shared due to his 
health.  The appellant insisted the veteran's departure was 
not because of a desire to terminate the marriage.

The Board notes that, in all of the documents wherein the 
veteran referred to his wife, it is only in the undated 
statement, wherein he requested his wife's removal, that he 
referred to his wife as [redacted].  In all other correspondence, 
the veteran named his wife as, [redacted].  The Board 
fully recognizes that it is unusual for an official court 
document to list a party by a name other than what is 
commonly used.  One possible explanation for that state of 
affairs is that the veteran's lawyer used the name the 
veteran provided.  Nonetheless, the totality of the evidence 
convinces the Board that [redacted] and the appellant are in fact 
the same person.

First, the Board notes past instances of variances of the 
appellant's name.  As part of the veteran's application to 
add the appellant to his benefits award, a copy of the 1979 
divorce decree that severed the appellant's prior marriage 
was submitted.  The decree was issued by the Chancery Court 
of LeFlore County, MS, and the appellant is shown as the 
defendant.  She is identified on the decree as, [redacted].  
The Board again notes the appellant's NOD wherein she stated 
she was also called, [redacted], which is not very different than 
[redacted].  Further, the veteran's correspondence consistently 
noted that [redacted] was the only wife he ever had.  Additional 
evidence the Board finds most persuasive is that the 
documents of record do not show the appellant to have 
conducted her affairs as a married woman.

A copy of a driver's license issued to her in February 1996 
notes the issuance of the license in her maiden name of 
[redacted].  Records provided by the Social Security 
Administration note the appellant indicating her marital 
status as single in May 1991 when she presented for in-
patient treatment.  Other treatment records of 1997 note the 
appellant's presentation in the company of a boyfriend and 
reference to stress in her life due to her relationship with 
a significant other.

The RO asked the Humphreys County Court to search its records 
for any evidence of marriage license having been issued to 
[redacted] and an [redacted], and a negative reply was 
received.  Thus, while the divorce complaint does not show 
the defendant to have been named [redacted], and it noted the 
parties to have been married one year later that the date 
shown on the veteran's and the appellant's marriage license, 
the Board finds the preponderance of the evidence nonetheless 
shows the appellant was in fact divorced by the veteran in 
1989, and that she was not the veteran's legal wife at the 
time of his death.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for VA Death Pension purposes is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


